647 S.E.2d 428 (2007)
HALL
v.
TOREROS II, INC.
No. 187PA06.
Supreme Court of North Carolina.
May 31, 2007.
Howard F. Twiggs, Donald H. Beskind, Raleigh, Jesse H. Rigsby, IV, I. Beverly Lake, Jr., Jay H. Ferguson, Durham, for Theresa D. Hall.
Phillip J. Anthony, Christopher J. Derrenbacher, Raleigh, Kathrine E. Downing, for Toreros, II, Inc.
The following order has been entered on the motion filed on the 25th day of May 2007 by NC Restaurant & Lodging Association for leave to file Amicus Curiae Brief:
"Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 31st day of May 2007."